DETAILED ACTION
	This Office Action is in response to the amendment filed 11/22/2021.  Claims 24-43 are acknowledged as pending in this application with claim 24 being currently amended and claims 25-43 being new.  The rejection of claim 24 under 35 U.S.C. 112(b) is withdrawn as having been overcome by the amendment.  The rejection of claim 24 under 35 U.S.C. 102 is maintained.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the leaf spring knee brace".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the claim is treated as depending from claim 31.
Claim 42 recites the limitation "the leaf spring knee brace".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the claim is treated as depending from claim 41.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-30, 33-40, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (US 2009/0312683).
Regarding claim 24, Burns teaches a knee joint rehabilitation device comprising: a spring member (2); at least one fulcrum member (see annotated figures below); and a plurality of attaching members (10, 20) that secure the device proximally and distally to a user's knee joint, wherein the spring member is disposed either anterior or posterior to the joint (see figures below.

    PNG
    media_image1.png
    765
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    710
    572
    media_image2.png
    Greyscale


	Regarding claim 26, Burns teaches the straps are adjustable [0033].
Regarding claim 27, Burns teaches the at least one fulcrum is configured to generally separate the spring member from the user's knee joint and substantially prevent the spring member from contacting the user's body (see annotated figures above, which show the fulcrums performing this function).
Regarding claim 28, Burns teaches the at least one fulcrum is made of a resilient material (Burns teaches the fulcrums including resilient padding material ([0029]; [0031]).
Regarding claim 29, Burns teaches the spring member is configured to be disposed anterior to the joint (see Fig. 6) to help stretch the leg [0031].
Regarding claim 30, Burns teaches the spring member is configured to be disposed posterior to the joint (see Fig. 2) to help strengthen the leg [0028].
Regarding claim 33, Burns teaches the spring member is replaceable to adjust tension level [0030].
Regarding claim 34, Burns teaches the device is a dual function anterior- posterior knee joint rehabilitation device, and wherein, when the spring member is disposed anteriorly, two fulcrums are placed proximal and distal to the patella (see Fig. 6), located between the spring member and leg, and when disposed posteriorly, one fulcrum is placed between the posterior aspect of the knee and the spring member (see Fig. 2).
Regarding claim 35, Burns teaches the attaching members are straps (see Fig. 10, [0033]).
	Regarding claim 36, Burns teaches the straps are adjustable [0033].
Regarding claim 37, Burns teaches the at least one fulcrum is configured to generally separate the spring member from the user's knee joint and substantially prevent the spring member from 
Regarding claim 38, Burns teaches the at least one fulcrum is made of a resilient material (Burns teaches the fulcrums including resilient padding material ([0029]; [0031]).
Regarding claim 39, Burns teaches the spring member is configured to be disposed anterior to the joint (see Fig. 6) to help stretch the leg [0031].
Regarding claim 40, Burns teaches the spring member is configured to be disposed posterior to the joint (see Fig. 2) to help strengthen the leg [0028].
Regarding claim 43, Burns teaches the spring member is replaceable to adjust tension level [0030].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2009/0312683) as applied to claims 24 and 34 above, and further in view of Marion (US 5,007,415).
Burns device is configured such that the spring member can be bent and flexible enough to permit a range of motion up to and including a full range of motion for the knee joint. Burns fails to teach the spring member is a flat leaf spring. Marion teaches a knee joint rehabilitation device comprising a leaf spring (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Marion’s elastic band with a leaf spring.  Such a .

Claims 32 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2009/0312683) in view of Marion (US 5,007,415) as applied to claims 31 and 41 above, and further in view of Ingimundarson (US 2006/0135904).
Burns teaches an adjustment device (hooks 30 and 32 and apertures 2a) permitting the spring member to be tightened to adjust attachment to the leg, but fails to teach a ratcheting adjustment device.  Ingimundarson teaches a knee joint rehabilitation device comprising a ratcheting adjustment device (see Fig. 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Marion’s adjustment device with a ratcheting adjustment device in order to provide an adjustment which is more easily performed.  Such a modification involves the mere substitution of one known adjustment device with another to yield predictable results which fail to distinguish the invention over the prior art.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant argues that Burns does not teach fulcrum.  Applicant states that the force generated by the elastic member is linear along the length of the elastic member.  Applicant employs the analogy of a bow and arrow, again stating that the force generated by the elastic member is linear along its length.  If this were the case, the arrow would not fly.  When a middle portion of an elastic band is pushed outwardly, it produces an opposing force.  The rejection is therefore maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784